Pee Cukiam.
On April 8th, 1928, at nine p. m., plaintiff’s car, driven by one John Eertig, and in which the plaintiff was a passenger, was being driven southerly on Ogden street, in Newark. As it approached Eector street, a one-way street for westerly traffic only, a bus of the defendant was proceeding northerly on Ogden street. The contention is that the bus made a sharp left-hand turn into Eector street, making such turn before reaching the intersection of the two streets and immediately in front of, and across the path of the oncoming car in which plaintiff was riding. A collision occurred resulting in the demolishing of the plaintiff’s automobile and personal injuries to the plaintiff, and he has a verdict of $5,000 covering both of these items of damage.
This verdict we are asked to set aside for several reasons:
1. Because it is against the weight of the evidence. This we do not find to be so.
2. Because of alleged errors in the charge of the court.. We find that the errors complained of do not exist.
3. The verdict is excessive.
Our consideration of the proofs upon this point leads us to the conclusion that this is so and that an award beyond $3,500 is not warranted.
If, therefore, plaintiff shall, within thirty days from the-entry of an order in accordance with these findings, enter his consent to the reduction of said verdict to. the. sum of' $3,500, the rule to show cause will be discharged, otherwise-it will be made absolute as to damages only and a venire denovo issue for that purpose.